DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 and 20-21 in the reply filed on 04/22/2021 is acknowledged.
The traversal is on the ground(s) that “[e]ven ignoring the limitation that the part is additively manufactured on a base plate (emphasis added), claim 1 additionally recites that the part comprises a series of stacked layers of material fused together (emphasis added). The part has to have a series of stacked layers fused together, so the part cannot be formed via a process that is materially different from additive manufacturing.” (Remarks, page 1).
This is not found persuasive because the limitations of claim 1 (and similarly claim 20) relied upon by applicant are product-by-process limitations that do not carry patentable weight. Conversely, in claim 12 additively manufacturing a part (emphasis added) is a positively recited claim limitation. MPEP 2113. Accordingly, with respect to whether the inventions are distinct, the Restriction Requirement mailed 02/23/2021 which states that "the support assembly as claimed can be used to practice another and materially different process wherein the part is not additively manufactured” is maintained.
The requirement is still deemed proper and is therefore made FINAL. 	

Response to Amendment
The Amendment filed 04/22/2021 has been entered.  Claim 12 has been amended. Claims 12-19 were previously withdrawn. Accordingly, claims 1-21 are currently pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dimter (US 2016/0175932) in view of Tyler (US 2018/0126655).
Regarding claims 1-5 and 20-21, Dimter a system comprising an object 502 (part) on a build platform 509 (base plate), the object including an overhang 502a (overhang portion with an underside thereof facing towards the base plate) (fig 6; [0059]). Dimter further teaches a support 505 (a tension support rod attached to the base plate at a first attachment location and attached to the part at a second attachment location; tension support rod extending between the base plate and the overhang portion to secure the overhang portion to the base plate, the tension support rod having a first end and a second end opposite the first end) (fig 6; [0059]).
As shown in fig 6, Dimter teaches that the second end of support 505 is pivotally coupled to the overhang 502a to define a second pivot joint (wherein at least one of the first attachment location or the second attachment location comprises a pivot joint to enable movement of the tension support rod at the 
Dimter does not specify wherein the first end pivotally coupled to the base plate within a socket of the base plate nor wherein the second end pivotally coupled to the overhang portion within a socket of the overhang portion to define a second pivot joint.
However, in the same field of endeavor, support structures in additive manufacturing, Tyler teaches anchor points 18 may be moveable of affixed (e.g., via matrix curing) to one or more moveable fixtures 28 (e.g., mechanisms that are attached to build chamber 26) (socket; the socket defining a cavity that accommodates the end of the tension support rod) ([0021]).  Fixtures 28 may include, for example, a linear device (e.g., a piston or rack), a rotary mechanism (e.g., a pivot joint, hinge, or screw), an actuator (e.g., a linear or rotary motor), etc. that allows for manual and/or automated movement of the corresponding anchor point(s) 18 during and/or after formation ([0021]).  
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the first and second ends of support 505 taught by Dimter by adding the fixture 28 taught by Tyler since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143(A). One would have been motivated to allow for fine adjustment of anchor point position and/or orientation, or for desired transition between fabrication stages of structure (see Tyler, [0021]).
Examiner notes that the limitation “wherein the first pivot joint and the second pivot joint enable the tension support rod to rotate relative to the base plate and the part, respectively” is a recitation of intended result. However, apparatus claims cover what a device is, not what a device does, and thus, an 
Examiner notes that there are limitations recited in claims 1, 4-6, and 20-21 that are considered product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Regarding claims 6-11, as applied to claim 1, the combination does not specify the pivot joint as instantly claimed.
However, Tyler does state that fixtures 28 may include, for example, a linear device (e.g., a piston or rack), a rotary mechanism (e.g., a pivot joint, hinge, or screw), an actuator (e.g., a linear or rotary motor), etc. that allows for manual and/or automated movement of the corresponding anchor point(s) 18 during and/or after formation ([0021]).
Accordingly, although Tyler does not specify the pivot joint as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the pivot joint includes the socket, protrusion, bulbous knob, pin, clearance space, and mechanical ligaments as instantly claimed, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B). One would have been motivated to allow for fine adjustment of anchor point position and/or orientation, or for desired transition between fabrication stages of structure (see Tyler, [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743